Citation Nr: 1029371	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-29 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
left wrist fracture.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel





INTRODUCTION

The Veteran had active duty training (ADT) in the Alabama Army 
National Guard from July to November 1988 and active service from 
November 1990 to September 1991.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of November 2007 by a Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran requested hearings before a decision review officer 
(DRO) and before the Board in conjunction with the current claim.  
See September 2008 substantive appeal.  However, the Veteran 
submitted a written statement dated April 2009 in which he 
withdrew his hearing requests.  

The Veteran appeared to raise the issue of clear and unmistakable 
error (CUE) in a July 2009 statement.  It is unclear from the 
record, however, whether he is alleging CUE with regard to a 
prior Board decision or a previous rating decision.  This matter 
is referred to the AOJ for appropriate action, such as 
clarification as to whether he intended to file CUE, and if so, 
with respect to which decision(s).

The Veteran also attempted to appoint S.P. as his power of 
attorney in March 2010.  In this regard, he requested a 90-day 
extension to submit additional evidence and   afford his new 
representative "time to draw our case together."  Good cause 
having been shown, the Board granted the Veteran's request for a 
90-day extension.  See 38 C.F.R. § 20.1304 (2009).  In May 2010, 
however, the Veteran executed a new VA Form 21-22 (Appointment of 
Veterans Service Organization as Claimant's Representative) and 
identified the Veterans of Foreign Wars of the United States 
(VFW) as his duly elected representative.  In June 2010, the 
Veteran submitted additional correspondence in which he stated 
that "I have chosen to keep VFW/VSO of Montgomery, AL as my 
representatives."  Accordingly, the Board finds that the VFW is 
the Veteran's representative in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The issue certified for appeal to the Board is whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for residuals of a left wrist 
fracture.  Unfortunately, a remand is required in this case for 
additional evidentiary development.

The Veteran submitted a VA Form 21-4142 (Authorization and 
Consent to Release Information to the VA) in August 2006.  The 
Veteran indicated at that time that he received VA treatment from 
September 1991 to 2001.  A handwritten notation indicated that 
the requested records were "printed from CAPRI 6/4/07."  The 
Board notes, however, that these VA treatment records are not 
associated with the claims file.  The only VA treatment record 
associated with the claims file is dated February 2001.  A 
careful examination of this record revealed that the Veteran 
submitted it to VA in support of his claim.  

In view of this information, the RO should contact the 
appropriate VA medical facility or facilities and request any 
and all VA records pertaining to the Veteran dated from 
September 1991.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).
     
Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any and 
all relevant VA medical treatment records 
pertaining to the Veteran dated from 
September 1991.  

2.  Thereafter, the RO should ensure that the 
development above has been completed in 
accordance with the remand instructions and 
then readjudicate the Veteran's claim.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



